Citation Nr: 1010420	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-12 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for scars of the neck 
and lip.

3.  Entitlement to service connection for loss of teeth.

4.  Entitlement to service connection for residuals of an 
injury to the hip and stomach muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1946 to 
June 1949.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2002 and January 2004 rating decisions.

In a July 2002 rating decision, the RO, inter alia, denied 
service connection for a low back disability.  The Veteran 
filed a notice of disagreement (NOD) in December 2002, and 
the RO issued a statement of the case (SOC) in April 2003.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2003.

In a January 2004 rating decision, the RO denied service 
connection for scars of the neck and lips, for loss of teeth, 
and for residuals of injury to the hip and stomach muscles.  
The Veteran filed a NOD in November 2004, and the RO issued a 
SOC in July 2005.  The Veteran filed a substantive appeal 
(via written statement) in September 2005.

In October 2006, the Veteran testified during a hearing 
before a Decision Review Officer at the RO, and, in May 2007, 
the appellant testified during a hearing before a Veterans 
Law Judge at the RO.  Transcripts of both hearings are of 
record.  During the May 2007 hearing, the Veterans Law Judge 
granted the Veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

In August 2007, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denials of the claims for 
service connection (as reflected in a November 2009 
supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.  

In a February 2010 letter, the Board notified the Veteran 
that the Veterans Law Judge who conducted the May 2007 
hearing was no longer employed at the Board and that he could 
request another hearing before another Veterans Law Judge.  
See 38 C.F.R. § 20.707 (2009) (the Veterans Law Judge who 
conducts a hearing shall participate in making the final 
determination of the claim.)  The Veteran responded later 
that month and indicated that he did not wish to appear at 
another hearing and requested that his appeal be decided 
based on the evidence of record.  

The Board's decision on the matters of service connection for 
a low back disability, for loss of teeth, and for residuals 
of injury to the hip and stomach muscles is set forth below.  
The claim for service connection for scars of the neck and 
lips is addressed in the remand following the order; this 
matter is being remanded to the RO via the AMC for additional 
development.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  No low back disability was shown in service, and there is 
no competent evidence or opinion establishing a medical nexus 
between the later diagnosed lumbar spine disability and 
service.

2.  The Veteran did not lose his teeth in service, and there 
is no competent evidence or opinion establishing a medical 
nexus between the subsequent loss of his teeth and service.

3.  There is no competent medical evidence establishing that 
the Veteran has a current disability of the hip and stomach 
muscles.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for loss of teeth are 
not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for residuals of 
injury to the hip and stomach muscles are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, September 2001 and August 2003 pre-rating 
letters, as well as October 2006, March 2007, and October 
2007 post-rating letters, provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The October 2006, March 2007, and October 
2007 letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect), and provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Hence, these letters meet Pelegrini's and 
Dingess/Hartman's content of notice requirements. 

The July 2002 rating decision reflects the RO's initial 
adjudication of the claim for service connection for a low 
back disability after issuance of the September 2001 letter.  
The January 2004 rating decision reflects the RO's initial 
adjudication of the claims for service connection for loss of 
teeth and for residuals of an injury to the hip and stomach 
muscles after issuance of the August 2003 letter.  After 
issuance of the October 2006, March 2007, and October 2007 
letters, and opportunity for the Veteran to respond, the 
November 2009 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the post-rating notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records.  Also of record 
and considered in connection with the appeal are the 
transcripts of the October 2006 RO hearing and the May 2007 
Board hearing, and various written statements provided by the 
Veteran and by his representative, on his behalf.

The Board notes that the Veteran's service treatment records 
and service personnel records have not been associated with 
the claims file.  However, the National Personnel Records 
Center (NPRC) has neither been able to furnish the Veteran's 
service records, nor reconstruct them, as the records are 
presumed to have been destroyed in a fire at the facility in 
1973.  A November 2009 memorandum also certifies that such 
records are unavailable, as well as records from the 
Veteran's National Guard/Reserve unit.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to attempt to obtain the Veteran's service records, and that 
no further action in this regard is required.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claims herein decided is 
warranted.  In the January 2010 Appellant's Post-Remand 
Brief, the Veteran's representative noted that the Veteran 
has not been afforded a VA examination or medical opinion; 
however, the Board finds that the record presents no valid 
basis for an examination of the Veteran in connection with 
the claims herein decided.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the low back disability, the Veteran reported 
that his back began bothering him in 1951 or 1952-several 
years after discharge and the alleged injury in service.  
Also, according to the Veteran's own statements, he did not 
lose his teeth until the mid 1960s-more than 11 years after 
service.  Since there is no evidence of chronic disability in 
service and no continuity of symptomatology alleged, the 
Board finds that VA examinations in these matters are not 
required.  With regard to the injury to the Veteran's hip and 
stomach muscles, he has not reported any current objective 
manifestations of this injury and there is no other post-
service evidence of current disability. Where there is no 
competent evidence of a current disability or signs and 
symptoms of such a disability, an examination is not 
required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Considering the claims for service connection in light of the 
above, the Board finds that each claim herein decided must be 
denied because there is either no evidence of current 
disability or a medical nexus with military service.

During the RO and Board hearings, as well as in various 
written statements, the Veteran provided details regarding 
injuries he alleges he sustained during two incidents in 
service.  During the first incident, he said that he was 
flying in a C-82 cargo aircraft and was hit by a pallet 
during some turbulence.  He said the pallet hit him in the 
spine and that he was paralyzed for 2 or 3 hours afterwards.  
He said that he was told he had nerve damage in his back and 
that nothing could be done.  After the injury, he said that 
his back first began bothering him 1951 or 1952 and that he 
went to see a doctor who recommended various stretching 
exercises.  He said that he continued to do the stretching 
exercises over the years, but that he did not seek further 
medical treatment.  During the second incident, the Veteran 
said that he was on an airplane that crash-landed and that a 
piece of communications equipment (a "bug") hit him in the 
face and knocked his teeth loose and cut his neck and lips.  
He said he also injured his hip and stomach muscles during 
the crash.  The Veteran submitted a newspaper article that 
describes the second incident in which a plane crashed during 
a takeoff at Great Falls air base.  It was noted that all 
aboard escaped injury, but that the ship's undercarriage was 
badly damaged.

At the outset, the Board notes that the Veteran's service 
treatment records are not available and have been certified 
as having been lost in a fire by the NPRC.  In cases where 
records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).   

The medical evidence of record subsequent to service consists 
of reports of VA outpatient treatment records dated from 
November 2000 to June 2006.  These records note that a 
November 1997 CT scan of the lumbar spine showed moderate 
severe annular bulge of the L3-4 disc resulting in borderline 
spinal stenosis and a right central lateral herniation of the 
L5-S1 disc with severe lateral recess bony encroachment 
bilaterally.  A March 2001 CT scan revealed multiple level 
spondylosis especially at the facet joints and mild spinal 
stenosis at the L3-4 and L4-5 levels.  A March 2001 X-ray 
revealed mild degenerative disc disease (DDD).  A September 
2001 record notes severe DJD of the lumbar spine with 
radicular symptoms.  An April 2002 record notes that the 
Veteran had spinal stenosis and intervertebral disc syndrome 
(IVDS).  

At the outset, the Board notes that it has carefully 
considered the statements of the Veteran regarding the 
injuries he alleges were incurred during service.  The Board 
notes that a layperson is competent to report on matters 
observed or within his or her personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also 
competent to testify about observable symptoms or injury 
residuals, such as pain.  See 38 C.F.R. § 3.159(a)(2); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran 
is also competent to report a continuity of symptomatology.  
See Charles v. Principi, 16 Vet. App. 370 (2002).   

While the Veteran is certainly competent to assert that he 
injured his back, teeth, and hip and stomach muscles during 
service, the Board also points out that, even if the Veteran 
assertions of the in-service injuries are accepted as 
credible, for the reasons explained below, each claim must be 
denied because there is either no competent evidence of 
current disability or a medical nexus with service.  

As regards residuals of injury to the Veteran's hip and 
stomach muscles, there is no evidence of current disability.  
During the May 2007 Board hearing, the Veteran said that he 
was "pretty banged up" after the plane crash and received 
alcohol rubs, but he denied ever having any subsequent 
treatment for this injury nor has he ever been given a 
diagnosis with regard to his hip and stomach muscles.  He 
said that he generally has to be careful picking things up 
and has to be careful not to "overdo it", but this is as a 
result of a combination of his medical problems.  It is 
unclear what, if any, specific problems the Veteran currently 
has with his hip and stomach muscles.  The Board points out 
that pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection can be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
see Evans v. West, 12 Vet. App. 22 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence does not establish that the Veteran has any 
residuals of an injury to his hip and stomach muscles for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the claim for service connection 
for residuals of injury to the hip and stomach muscles must 
be denied because the first essential criterion for a grant 
of service connection-competent evidence of the currently-
claimed disability-has not been met.

As regards the Veteran's low back, the medical evidence 
clearly establishes that he has a current lumbar spine 
disability.  However, the first documented evidence of a 
lumbar spine disability is not until November 1997-more than 
48 years after service.  Also, as regards his teeth, 
according to his testimony, the Veteran did not lose his 
teeth until the 1960s-more than 11 years after service.  The 
Board notes that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Further, there is no competent medical opinion even 
suggesting that the Veteran's low back disability and loss of 
teeth might be related to his military service.  
Significantly, neither the Veteran nor his representative has 
presented or identified any medical opinion that, in fact, 
supports either claim.  The Board points out that the medical 
records reflecting the Veteran's own reported history of the 
etiology of his low back disability and loss of teeth do not, 
without more, constitute competent medical evidence of the 
required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).

In addition to the objective evidence discussed above, in 
adjudicating each claim, the Board has considered the oral 
and written assertions advanced by the Veteran and by his 
representative, on his behalf.  However, to the extent that 
those assertions are being offered either to establish a 
current disability or a nexus between each current disability 
under consideration and service, such evidence must fail.  
Matters of diagnosis and etiology are within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons are not shown to possess the 
appropriate training and expertise, neither the Veteran nor 
his representative is competent to provide a probative 
(persuasive) opinion on the matters upon which these claims 
turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for a low back disability, for loss of teeth, and 
for residuals of injury to hip and stomach muscles, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for a low back disability is denied.

Service connection for loss of teeth is denied.

Service connection for residuals of injury to hip and stomach 
muscles is denied.

REMAND

The Board's review of the claims file reveals that further RO 
action on the matter of service connection for scars of the 
neck and lips is warranted.

As noted above, the Veteran alleges that he injured his neck 
and lips during an airplane crash in service.  During the May 
2007 Board hearing, he said that a communications device hit 
him in the face and split his lips and cut his neck.  He said 
the injury required 87 stitches and that he has had scars of 
his neck and lips ever since this incident.  

The Board notes that there is no medical evidence of any 
current scars of the Veteran's neck and lips; however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir.2007).  

In this case, the Veteran is competent to assert that he 
injured his lips and neck during service and that he has had 
scars ever since.  However, given the complete absence of any 
medical findings of scars, the length of time between service 
and his claim for compensation, and the absence of any 
current medical opinion on the question of nexus, the Board 
finds that a VA examination and medical opinion is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
scar examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connections for scars of the 
neck and lips.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA scar examination of 
his neck and lips, by an appropriate 
examiner, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the examiner designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting examiner prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The VA examiner should clearly identify all 
current scars of the Veteran's neck and 
lips.  The physician should also offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such scars had 
their onset in or are otherwise medically 
related to service-in particular, an 
airplane crash that occurred in February 
1949.  In rendering this opinion, the Board 
points out that the Veteran's service 
treatment records are unavailable; however, 
the Veteran is competent to describe the 
original injury during service.

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for scars of the neck and lips 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  
The RO is reminded that this appeal has been advanced on the 
Board's docket.


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


